DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 30 April 2021 (hereinafter “the Amendment”) has been entered and considered. Claims 21, 25-28, 31, and 35-38 have been amended. Claims 23 and 33 have been canceled. Claims 21, 25-31, and 35-40, all the claims pending in the application, are rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Amendment
In view of the amendments to independent claims 21 and 31, the previously applied prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, 27-31, 35, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sladen in view of U.S. Patent Application Publication No. 2015/0161476 to Kurz (cited in parent U.S. Patent Application No. 14/695,208; hereinafter “Kurz”) and further in view of “An Extended Kalman Filter Algorithm for Integrating GPS and Low-Cost Dead Reckoning System Data for Vehicle Performance and Emissions Monitoring” to Zhao et al. (hereinafter “Zhao”).
As to independent claim 21, Sladen discloses a method, comprising, in response to a reset event at an electronic device, identifying at the electronic device an origin in a first frame of reference corresponding to a free frame of reference ([0012-0013] discloses, in response to a user switching on device 10, marking the user’s current position as the starting position for tracking by dead reckoning system 12 which corresponds to a free frame of reference; see (x1, y1) of Fig. 4); calculating an estimated first pose of the electronic device in a second frame of reference corresponding to a geographic frame of reference, the first pose corresponding to the origin ([0015] discloses calculating a GPS position when a GPS signal becomes available; see U (500, 200) in Fig. 4); tracking at least one change in position of the electronic device in the first frame of reference relative to the origin ([0014, 0017] discloses tracking movements using a combination of inertial navigation devices and determining a distance and direction travelled by the user away from the starting location; see dotted line of Fig. 4); and translating the first pose of the electronic device to a second pose in the second frame of reference based on the change in position of the electronic device in the first frame of reference ([0016-0017] discloses translating the first pose U to geographical coordinates of the starting position (x1, y1)  based on the change in position tracked by the dead reckoning system 12).
identifying a refined first pose with respect to the geographic frame of reference by refining the estimated first pose based on a first image captured by an imaging camera at the electronic device. 
Kurz, like Sladen, is directed to tracking pose (position and/or orientation) with respect to a global coordinate system (Abstract). In particular, Kurz discloses determining a coarse pose of an electronic device based on global coordinate system such as GPS and that this coarse pose is refined based on imagery captured by a camera ([0024, 0065, 0141] and S81 of Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sladen to refine the pose detected by GPS using captured imagery, as taught by Kurz, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance accuracy of pose determination.
The proposed combination of Sladen and Kurz does not expressly disclose that the tracking of the change in position of the electronic device is performed concurrent with calculating the estimated first pose and identifying the refined first pose. 
Zhao, like Sladen, is directed to processing global positioning system (GPS) data and dead reckoning (DR) data to provide positioning information of a device (Abstract). In particular, Zhao discloses that the positioning results of the device are simultaneously tracked in a GPS frame of reference and a DR frame of reference, and the positioning results from each frame of reference are integrated (translated to one another) using a Kalman filter to arrive at positioning results from an integrated GPS/DR system in real-time (see Fig. 9 and Section 3). 

As to claim 25, the proposed combination of Sladen, Kurz and Zhao further teaches that calculating the estimated first pose comprises calculating the estimated first pose based on Global Positioning System data capture at the electronic device ([0015] of Sladen discloses using GPS to calculated the first pose; similarly, [0024, 0065, 0141] and S81 of Fig. 3 of Kurz discloses determining a coarse pose of an electronic device based on global coordinate system such as GPS; the reasons for combining the references are analogous to those discussed above in conjunction with claim 21).
As to claim 27, the proposed combination of Sladen, Kurz and Zhao further teaches that identifying the refined first pose comprises: identifying a feature of the first image; matching the feature to a first feature descriptor of a database of feature descriptors; and identifying the refined first pose based on a pose associated with the first feature descriptor (S85 of Fig. 8 and [0141] of Kurz discloses extracting and describing a set of current features from the image, and for each of the extracted features, matching a closest descriptor among a set of stored reference features, each having a descriptor and position info; S86 of Fig. 8 and [0141] 
As to claim 28, the proposed combination of Sladen, Kurz and Zhao further teaches that identifying the refined first pose comprises: identifying a plurality of feature descriptors based on the estimated pose; and searching the identified plurality of feature descriptors for the first feature descriptor ([0094] of Kurz discloses that a set of reference features, each with a descriptor and pose data are identified based on proximity to the initial pose estimate and searching for the extracted feature descriptor among the plurality of reference descriptors). 
As to claim 29, the proposed combination of Sladen, Kurz and Zhao further teaches identifying the first feature descriptor based on a gravity direction of the first image identified at the electronic device ([0110] of Kurz discloses that the descriptors are based on gravity direction).
As to claim 30, the proposed combination of Sladen, Kurz and Zhao further teaches identifying a second feature descriptor based on the second pose; and providing information based on the second feature descriptor to an application executing at the electronic device ([0094] of Kurz discloses that a GPS position estimate is provided for each image, and features from each image are extracted and a set of reference features, each with a descriptor and pose data are identified based on proximity to the pose estimate, and feature matches are provided to an application in step 36).

Independent claim 31 recites an electronic device, comprising, an imaging camera ([0065] of Kurz discloses a camera); and a processor (Fig. 2 of Sladen shows electronic device 10 includes processor 13) to: perform the method recited in independent claim 21. Accordingly, 

Claims 35, and 37-40 recite features nearly identical to those recited in claims 25, and 27-30, respectively. Accordingly, claims 35, and 37-40 are rejected for reasons analogous to those discussed above in conjunction with claims 25, and 27-30, respectively.

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sladen in view of Kurz and Zhao and further in view of U.S. Patent Application Publication No. 2013/0222369 to Huston et al. (hereinafter "Huston").
As to claim 26, the proposed combination of Sladen, Kurz and Zhao does not expressly disclose that calculating the estimated first pose comprises calculating the estimated first pose based on wireless tower triangulation information for the electronic device.  However, Huston discloses that device location can be determined using GPS, or alternatively, wireless tower triangulation ([0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Sladen, Kurz and Zhao to determine the non-visual location data using wireless tower triangulation, as taught by Huston, to arrive at the claimed invention discussed above.  Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately determine device location.

Claim 36 recites features nearly identical to those recited in claim 26. Accordingly, claim 36 is rejected for reasons analogous to those discussed above in conjunction with claim 26.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M CONNER/Primary Examiner, Art Unit 2663